                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

v.                                                Case No. 3:17-cr-86-J-32JRK

KEVIN ANTHONY CLARK




                                    ORDER

       This case is before the Court on Defendant Kevin Clark’s Motion to

Dismiss Indictment, (Doc. 73), and Motion in Limine to the Government’s

Proposed “Expert” Testimony, (Doc. 74). The Government filed a consolidated

response in opposition. (Doc. 78). On September 28, 2018, the Court held an

evidentiary hearing on the motions, the record of which is incorporated herein.

(Doc. 95). At the conclusion of the hearing, the Court requested additional

briefing from the parties. However, upon reflection, the Court does not think

the additional briefing is necessary and is prepared to rule.

I. BACKGROUND

       On May 10, 2017, Clark was indicted for conspiring to import and possess

with    intent    to   distribute   a    substance    known     as   4’-methyl-

pyrrolidinohexiophenone, also known as MPHP, in violation of 21 U.S.C.

§§ 841(a)(1), 846, 952(a), and 960(b)(3). MPHP is not on the schedules of
controlled substances, but the Government contends it is a controlled substance

analogue, making it a controlled substance in schedule I. 21 U.S.C. § 813. The

Government       says    that     MPHP       is    an    analogue      to    alpha-

pyrrolidinopentiophenone, known as a-PVP. (Doc. 78 at 1). On March 7, 2014,

the Attorney General, pursuant to 21 U.S.C. § 811(h), temporarily made a-PVP

a schedule I controlled substance. Schedules of Controlled Substances:

Temporary Placement of 10 Synthetic Cathinones Into Schedule I, 79 Fed. Reg.

12938-01 (Mar. 7, 2014). After its temporary status was extended, a-PVP

became a permanent schedule I controlled substance on March 1, 2017.

Schedules of Controlled Substances: Placement of 10 Synthetic Cathinones Into

Schedule I, 82 Fed. Reg. 12171-02 (Mar. 1, 2017).

      Clark now seeks to dismiss the indictment, (Doc. 73), and to exclude the

Government’s experts, (Doc. 74). At the hearing, the Court heard from both of

the Government’s experts, Dr. Sandy Ghozland and Dr. Thomas DiBerardino,

and from Clark’s expert, Dr. Gregory Dudley.

II. DISCUSSION

      A. Motion to Dismiss

      Clark claims that the Analogue Act, 21 U.S.C. §§ 802(32)(A), 813, is “void

for vagueness” as applied to the facts of this case. (Doc. 73 at 3–4). Additionally,

Clark claims that application of the statute to his conduct in this case is

unconstitutionally ex post facto. (Doc. 73 at 4). However, Clark’s challenge is


                                         2
as-applied; consequently, the Court must defer ruling on the issue until it has

heard the evidence at trial. See, e.g., Maynard v. Cartwright, 486 U.S. 356, 361

(1988) (“Vagueness challenges to statutes not threatening First Amendment

interests are examined in light of the facts of the case at hand; the statute is

judged on an as-applied basis.”).

      Motion in Limine

      Federal Rule of Evidence 702 governs the admissibility of expert

testimony and states:

      A witness who is qualified as an expert by knowledge, skill,
      experience, training, or education may testify in the form of an
      opinion or otherwise if:
          (a) the expert’s scientific, technical, or other specialized
          knowledge will help the trier of fact to understand the evidence
          or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and
          methods; and
          (d) the expert has reliably applied the principles and methods
          to the facts of the case.

Fed. R. Evid. 702. Rule 702 requires judges to act as the gatekeeper to ensure

that expert testimony “is not only relevant, but reliable.” Daubert v. Merrell

Dow Pharm., Inc, 509 U.S. 579, 589 (1993); see also Kumho Tire Co. v.

Carmichael, 526 U.S. 137, 147 (1999) (holding that Daubert’s gatekeeping

obligation applies to all expert testimony). This requires that the testimony be

“more than subjective belief or unsupported speculation.” Daubert, 509 U.S. at

590. Whether such testimony is reliable “depends on the particular facts and


                                       3
circumstances of the particular case.” Hughes v. Kia Motors Corp., 766 F.3d

1317, 1329 (11th Cir. 2014) (quotation marks omitted) (quoting Kumho Tire Co.,

526 U.S. at 158).

      The party offering the expert testimony bears the burden of

demonstrating admissibility by a preponderance of the evidence, and this

burden is “substantial.” Cook ex rel. Estate of Tessier v. Sheriff of Monroe Cty.,

402 F.3d 1092, 1107 (11th Cir. 2005). To be admissible, the proponent of the

testimony must satisfy three requirements:

      First, the expert must be qualified to testify competently regarding
      the matter he or she intends to address. Second, the methodology
      used must be reliable as determined by a Daubert inquiry. Third,
      the testimony must assist the trier of fact through the application
      of expertise to understand the evidence or determine a fact in
      issue.

Arthur v. Comm’r, Ala. Dep’t of Corr., 840 F.3d 1268, 1309 (11th Cir. 2016). If

the testimony satisfies these three requirements, it must then still satisfy Rule

403. United States v. Frazier, 387 F.3d 1244, 1263 (11th Cir. 2004) (en banc).

      The reliability prong is distinct from an expert’s qualifications; thus, an

expert can be qualified but his opinions unreliable. Id. “[A] basic foundation for

admissibility [is] that ‘[p]roposed [expert] testimony must be supported by

appropriate validation—i.e., “good grounds,” based on what is known.’” Id.

(second and third alterations in original) (quoting Daubert, 509 U.S. at 590).

The Supreme Court provided a non-exhaustive list of factors to guide district



                                        4
courts in assessing the reliability of expert opinions: “(1) whether the expert’s

theory can be and has been tested; (2) whether the theory has been subjected to

peer review and publication; (3) the known or potential rate of error of the

particular scientific technique; and (4) whether the technique is generally

accepted in the scientific community.” Kilpatrick v. Breg, Inc., 613 F.3d 1329,

1335 (11th Cir. 2010) (citing Daubert, 509 U.S. at 593–94).

      After hearing the testimony, the Court is satisfied that the Government

has proven by a preponderance of the evidence that each expert is qualified,

used reliable methodologies in formulating their opinions, and will assist the

trier of fact. Frazier, 387 F.3d at 1263. 1 Cross-examination can expose any

weaknesses in the experts’ opinions.

III. CONCLUSION

      Accordingly, it is hereby

      ORDERED:

      1. Clark’s Motion to Dismiss Indictment, (Doc. 73), is DEFERRED.

      2. Clark’s Motion in Limine to the Government’s Proposed “Expert”

Testimony (Doc. 74), is DENIED.




      1 Moreover, the experts’ testimony does not run afoul of Rule 403, Federal Rules
of Evidence.


                                          5
        3. The Government’s ore tenus motion to exclude Dr. Dudley’s opinions

and testimony related to pharmacological effects is DENIED. If the

Government is so inclined, it may file a written motion to exclude Dr. Dudley.

        4. At the hearing, Clark made an unopposed motion to continue the case

until the December, 2018 trial term. For the reasons stated on the record, the

Court finds that the ends of justice served by the continuance outweigh the best

interests of the public and the defendant in a speedy trial, 18 U.S.C.

§ 3161(h)(7)(A); thus, the ore tenus motion for a continuance is GRANTED. The

Court will conduct a status conference on October 22, 2018, at 3:00 p.m. in

the United States Courthouse, Courtroom 10D, 300 North Hogan Street,

Jacksonville, Florida. 2 Defendant’s presence is required.

        DONE AND ORDERED in Jacksonville, Florida this 2nd day of October,

2018.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge




        All persons entering the Courthouse must present photo identification
        2

to Court Security Officers. Although cell phones, laptop computers, and similar
electronic devices are not generally allowed in the building, counsel are
permitted to bring those items with them upon presentation to Court Security
Officers of a Florida Bar card or Order of special admission pro hac vice.


                                       6
jb
Copies to:

Counsel of record




                    7
